DETAILED ACTION
This Office Action for U.S. Patent Application 14/277,002 is responsive to communications filed on 1/14/21, in reply to the Non-Final Rejection of 10/19/20.  Currently, claims 1-4 and 13-33 are pending.
Response to Amendment
Applicant’s amendments to claims 1, 13, 19, and 27 are acknowledged.  
Response to Arguments
Applicant's arguments filed 1/14/21 have been fully considered but they are not persuasive. 
Regarding claims 1-4 and 13-33, Applicant argues on page 8 of the Response that Applicant amends the independent claims to put back subject matter previously indicated as being allowable.  
However, the limitation quoted by the Examiner in the Notice of Allowance dated 2/3/20 is not included in the independent claims in its entirety or in the same configuration within the claims.  In the absence of the complete limitations as cited in the Examiner’s reasons for allowance, the claims are not in condition for allowance.
Applicant is directed to the below-stated rejection of the claims which introduces prior art reference Buehler to respond to the amended portions of the independent claims.
Therefore, Piran 1, Piran 2, Luong, and Buehler teach all of the limitations of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 13-33 are rejected under 35 U.S.C. 103 as being unpatentable over Piran et al. (U.S. Pub. 2013/0250121; hereinafter referred to as “Piran 1”) in view of Piran et al. (U.S. Pub. No. 2009/0288011; hereinafter referred to as “Piran 2”) in view .
In regard to claim 1, Piran 1 teaches a method, the method comprising:
receiving video streams generated by a plurality of video cameras (Figs. 1-4; paragraph [0019]; a monitoring system 100; a plurality of video data streams, such as video signals 21, are collected, as from video cameras 10; paragraph [0023]; central processing unit 26); 
displaying the relevant portion for each selected subset of the video streams in the summary view on at least one display device (Figs. 1-4; paragraph [0019]; a desired selection of these video streams 21 (i.e., all or a subset thereof) are then processed so that their sizes are substantially equal to the sizes of corresponding views 65 within a video matrix 63 presented on a surveillance monitor 60; the result is a composited digital image 33 that has a size that is substantially equal to the size of the matrix 63; paragraph [0032], [0035]; video output 42; paragraph [0036]; configuration settings 38, 58, and corresponding video amalgamation code 36, may also support a view 35, 65 that presents a region of interest that is a sub-section of a full video image stream 21, thus permitting the user to zoom in on a specific region within a video stream 21 of a corresponding view 65; paragraph [0037]; user control code 54 can provide a “zoom within view” function, in which the user selects a sub-region 67 within a view 65 as a region of interest, such as by drawing a box using a mouse of by any other suitable means; when generating the view 35 that corresponds to the view 65 in which the "zoom within view" function was performed, rather than utilizing the entirety of the corresponding video stream 21, instead only a sub-region in the video stream 21 that .
However, Piran 1 does not explicitly teach detecting, in at least two of the video streams, an object and an event;
determining a frequency of the detected object from the received video streams;
selecting a subset of the video streams to display in a summary view based on a priority of an event, wherein the priority of the event is based in part on the determined frequency of the detected object;
determining, by a video management server, a relevant portion in each of the selected subset of the video streams to display in the summary view, wherein the relevant portion is a subset of a frame in each of the selected subset of the video streams.
In the same field of endeavor, Piran 2 teaches selecting a subset of the video streams to display in a summary view based on a priority of an event (paragraph [0037]; certain events of sequences of events may trigger corresponding alerts; if, for example, there is a loud sound in the vicinity of a particular camera that is sensed by, for example, a microphone, an alert may be sent to a user and a window displaying the …;
determining, by a video management server, a relevant portion in each of the selected subset of the video streams to display in the summary view, wherein the relevant portion is a subset of a frame in each of the selected subset of the video streams (paragraph [0007]; the surveillance method comprises the steps of determining an area of interest of a frame (i.e., “a relevant portion of each frame”) of the video based upon a selection of the area of interest within the source window, and the step of generating a plurality of windows within the graphical user interface, each of the windows displaying the area of interest of the frame of the video at a point in time; Figs. 15A, 15B; paragraph [0040]; monitoring system 100 can allow users to focus on specific areas of streams of video information by giving users the ability to pan to, tilt to, or zoom in on, a certain area of a video stream (such as that provided by the alert below); paragraph [0051]; the event coordination module 360 may, without user input, instruct live video review module 360 to instruct the monitoring sensor 210 to pan to, tilt to, or zoom in on an area where a pre-determined event is taking place; Fig. 4B; paragraphs [0073]-[0088]; specifically, paragraph [0080] teaches that a condition such as a specific level of importance of an alert is ascertained, the event coordinator module 320 can .
It would have been obvious to a person having ordinary skill in the art, at the time applicant’s invention was filed, to combine the teachings of Piran 1 and Piran 2 because Piran 2 teaches a system which allows users monitoring multiple video and other monitoring sources to easily access and interpret such information and data in a manner that allows great flexibility and enhanced functionality (See, paragraph [0005]).  Therefore, it would have been obvious to combine the teachings of Piran 1 and Piran 2.
However, Piran 2 does not explicitly teach detecting, in at least two of the video streams, an object and an event nor does it teach determining a frequency of the detected object from the received video streams and does not explicitly teach, wherein the priority of the event is based in part on the determined frequency of the detected object.
In the same field of endeavor, Luong teaches determining a frequency of the detected object from the received video streams (paragraph [0023]; (2) compare the objects within the scene with one or more images uploaded by the user…(3) determine a priority associated with the objects to be imaged in response to a match; and (4) cause generation of a control signal for directing the autofocus of the camera to the object within the scene that is determined to be associated with the highest priority; a frequency of a particular object being identified within a scene; user can train the autofocus mechanism…to target specific objects or to automatically hone in on targets that tend to be featured in various scenes detected or imaged by the camera) and teaches wherein the priority of the event is based in part on the determined frequency of the detected object (paragraph [0023]; the priority is established based on a ranking provided by the user or determined as a result of a frequency of particular object being identified within a scene).
It would have been obvious to a person having ordinary skill in the art, at the time applicant’s invention was filed, to combine the teachings of Piran 1 and Piran 2 with those of Luong because Luong teaches object recognition performed in connection with an autofocus feature of a camera so that specific objects in the frame can be identified and associated with a designated priority (See, for example, paragraph [0013] of Luong).  Therefore, it would have been obvious to combine the teachings of Piran 1 and Piran 2 with those of Luong.
However, Luong does not explicitly teach detecting, in at least two of the video streams, an object and an event.
In the same field of endeavor, Buehler teaches detecting, in at least two of the video streams, an object and an event (i.e. surveillance system for tracking objects such as person 325 (e.g. “object”) moving from the field of view of camera 1 to the field of view of camera 2 and determining if a rule (e.g. “event”) has been triggered by segmenting the fields of view of cameras 1 and 2 into sub-regions; for example, a person (e.g. “object”) walking through a sub-region containing the store exit without walking through a sub-region assigned to a point-of-sale would trigger such a rule (e.g. “event” of a person shoplifting)(Fig. 3; para[0049]-[0053]).
It would have been obvious to a person having ordinary skill in the art, at the time applicant’s invention was filed, to combine the teachings of Piran 1, Piran 2, and Luong with those of Buehler because Buehler teaches an intelligent video surveillance system 
In regard to claim 2, Piran 1, Piran 2, Luong, and Buehler teach all of the limitations of claim 1 as discussed above.  However, while Piran 1 teaches a monitor 60, it does not explicitly teach further comprising displaying the video streams on a plurality of monitors.
In the same field of endeavor, Piran 2 teaches further comprising displaying the video streams on a plurality of monitors (Fig. 2; paragraph [0044]; monitoring computers 215, 220, monitors 245; paragraph [0048]; monitoring computers 215, 220 are preferably connected to at least one monitor 245, though multiple monitors 245 may be utilized; these monitors may be displays of any type including but not limited to LCD, projection, CORT, and any other type of display; paragraph [0049]; wherein the stream of information (sent by the monitoring sensor, which may be a video camera) may be viewed and/or analyzed by the users of monitoring computers 215, 220 on the respective monitors).
It would have been obvious to a person having ordinary skill in the art, at the time applicant’s invention was filed, to combine the teachings of Piran 1 and Piran 2 for the same reasons as those discussed above for claim 1.
In regard to claim 3, Piran 1, Piran 2, Luong, and Buehler teach all of the limitations of claim 1 as discussed above.  In addition, Piran 1 teaches wherein the selected portion of a video stream is one selected from a group consisting of a zone in a field of view of a video camera that generated the video stream and a bounding box of an object identified in the video stream (Figs. 1-4; paragraph [0036]; configuration settings 38, 58, and corresponding video amalgamation code 36, may also support a view 35, 65 that presents a region of interest that is a sub-section of a full video image stream 21, thus permitting the user to zoom in on a specific region within a video stream 21 of a corresponding view 65; paragraph [0037]; user control code 54 can provide a “zoom within view” function, in which the user selects a sub-region 67 within a view 65 as a region of interest, such as by drawing a box using a mouse of by any other suitable means; when generating the view 35 that corresponds to the view 65 in which the "zoom within view" function was performed, rather than utilizing the entirety of the corresponding video stream 21, instead only a sub-region in the video stream 21 that corresponds to the region of interest 67 is used to generate the resultant view 35; the view 65 in which the "zoom within view" function was performed will be filled with only video image data from the selected region of interest 67, and thus will appear zoomed in comparison to its earlier iterations). 
In regard to claim 4, Piran 1, Piran 2, Luong, and Buehler teach all of the limitations of claim 1 as discussed above.  However, Piran 1 does not explicitly teach wherein displaying the selected subset includes including a video stream in the selected subset when an object is detected in a zone in a field of view of a video camera that generated the video stream. 
In the same field of endeavor, Piran 2 teaches wherein displaying the selected subset includes including a video stream in the selected subset when an object is detected in a zone in a field of view of a video camera that generated the video stream (paragraph [0037]; certain events or sequences of events may trigger corresponding alerts; if, for example, there is a loud sound in the vicinity of a particular camera that is sensed by, for example, a microphone, an alert may be sent to a user and a window displaying the stream of video information from that camera can be displayed to the user; alerts and events can be configured to occur as a result of any event or sequence of events (i.e. “object detected”); paragraph [0038]; a video stream received from a video camera may be altered or enhanced, for example, adding a red hue over the moving object; paragraph [0040]; Fig. 4B; paragraphs [0073]-[0088]).
It would have been obvious to a person having ordinary skill in the art, at the time applicant’s invention was filed, to combine the teachings of Piran 1 and Piran 2 because Piran 2 teaches a system which allows users monitoring multiple video and other monitoring sources to easily access and interpret such information and data in a manner that allows great flexibility and enhanced functionality (See, paragraph [0005]).  Therefore, it would have been obvious to combine the teachings of Piran 1 and Piran 2.
In regard to claims 13-18, please see the above-stated rejection for claims 1, 3-4, and 2, respectively. 
In regard to claims 19-24, please see the above-stated rejection for claims 1, 3-4, and 2, respectively.
In regard to claim 25, Piran 1, Piran 2, Luong, and Buehler teach all of the limitations of claim 1 as discussed above.  However, Piran 1 and Piran 2 do not explicitly teach wherein at least one video camera in the plurality of video cameras is a mobile video camera.
wherein at least one video camera in the plurality of video cameras is a mobile video camera (Figs. 4A-5B; paragraph [0024]; user devices 101a-101n may be any type of mobile device; paragraph [0041]; user device 101a-101n (e.g., digital camera, mobile device, smartphones, tablet computers)).
It would have been obvious to a person having ordinary skill in the art, at the time applicant’s invention was filed, to combine the teachings of Piran 1 and Piran 2 with those of Luong for the same reasons as those discussed above for claim 1.
In regard to claim 26, Piran 1, Piran 2, Luong, and Buehler teach all of the limitations of claim 1 as discussed above.  However, Piran 1 does not explicitly teach wherein each selected subset of the video streams is associated with metadata.
In the same field of endeavor, Piran 2 teaches wherein each selected subset of the video streams is associated with metadata (paragraph [0036]; the monitoring system may also analyze streams received from various monitoring sensors and embed metadata into those streams; paragraphs [0055]-[0056]; event coordination module 320 may also embed information, related to the event being detected, into the stream received from monitoring sensor 210, or into the metadata of that stream).
It would have been obvious to a person having ordinary skill in the art, at the time applicant’s invention was filed, to combine the teachings of Piran 1 and Piran 2 for the same reasons as those discussed above for claim 1.
In regard to claim 27, Piran 1, Piran 2, Luong, and Buehler teach all of the limitations of claim 1 as discussed above.  However, Piran 1 does not explicitly teach wherein the metadata includes one or more of the following:
the type of event;
size and location of the zones where the event was detected;
size and locations of any bounding boxes of any objects corresponding to the detected event;
object centroids; and
object labels.  
In the same field of endeavor, Piran 2 teaches wherein the metadata (paragraph [0036]; the monitoring system may also analyze streams received from various monitoring sensors and embed metadata into those streams) includes one or more of the following:
the type of event;
size and location of the zones where the event was detected;
size and locations of any bounding boxes of any objects corresponding to the detected event;
object centroids; and
object labels (paragraph [0036]; the monitoring system may also analyze streams received from various monitoring sensors and embed metadata into those streams; information added to metadata may be anything relevant, for example a description of events being observed by the monitoring sensor, type of monitoring sensor performing the observation, time and data of observation, environmental properties at time of observations (e.g., temperature), or other related data; paragraphs [0055]-[0056]; event coordination module 320 may also embed information, related to .
It would have been obvious to a person having ordinary skill in the art, at the time applicant’s invention was filed, to combine the teachings of Piran 1 and Piran 2 for the same reasons as those discussed above for claim 1.
In regard to claims 28 and 31, please see the above-stated rejection of claim 25.
In regard to claims 29 and 32, please see the above-stated rejection of claim 26.
In regard to claims 30 and 33, please see the above-stated rejection of claim 27.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristin Dobbs whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KRISTIN DOBBS
Examiner
Art Unit 2488




/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488